                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,                         )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )
                                                )              Case No. 18-3092-CM-KGG
CHEROKEE COUNTY JAIL, et al.,                   )
                                                )
                      Defendants.               )
                                                )


BRIAN MICHAEL WATERMAN,                         )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )
                                                )              Case No. 18-3135-CM-KGG
BOARD OF COUNTY COMM’RS                         )
OF CHEROKEE COUNTY, KANSAS,                     )
et al.,                                         )
                                                )
                      Defendants.               )
                                                )

                                   MEMORANDUM AND ORDER

       Defendants in the above-captioned cases have moved to consolidate these two matters. (18-

3092, Doc. 60; 18-3135, Doc. 128.) Pro se plaintiff Brian Michael Waterman filed these two

complaints, one in April and one in May of 2018, concerning his treatment while being held as a

pretrial detainee at the Cherokee County Jail in Columbus, Ohio. Following motions to dismiss in both

matters, the initially large number of defendants has been reduced to seven, one of whom, defendant

jail captain Michelle Tippee, is defendant in both matters. The other remaining defendants, Thomas

DeGroot, Kristin Wagner, Danny Davis, Amanda Phillips and Judah Ellis, are all, to the best of the

court’s understanding, employees of the Cherokee County Jail. The remaining claims in the first-filed



                                                    -1-
complaint include a claim that plaintiff was subjected to punitive segregation without due process and

a claim that he was denied access to religious services during this period of segregation. The second

case also concerns three claimed incidents of segregation with no due process, and two claims alleging

medical neglect.

        According to the procedural rules, the court may consolidate these actions, as long as they

“involve a common question of law or fact.” Fed. R. Civ. P. 42(a). While the decision may be made

at the court’s discretion, the court is instructed to balance “the interests of judicial convenience . . .

against the delay, confusion, and prejudice consolidation might cause.” Servants of Paraclete, Inc. v.

Great Am. Ins. Co., 866 F. Supp. 1560, 1572 (D.N.M. 1994). These two cases involve similar

allegations, punitive segregation imposed without due process; an overlapping defendant, Michelle

Tippie; the same facility, Cherokee County Jail; and the same time frame, late 2017 – spring 2018.

Because of these similarities, the court concludes that it would serve all parties’ interests in

convenience and economy for these matters to be consolidated. Plaintiff objects to the consolidation,

arguing that defendants seek consolidation in an effort to further sabotage his case through

manipulative and fraudulent tactics. (18-3135, Doc. 132.) Nonetheless, plaintiff demonstrates the

convenience of consolidation by filing a single objection captioned with both case numbers.

        IT IS THEREFORE ORDERED that defendants’ motions to consolidate cases 18-3092 and

18-3135 are hereby granted. (Docs. 60, 128). Case number 18-3092 will be the lead case and all

future filings should be made in that case.

        Dated this 10th day of October, 2019, at Kansas City, Kansas.


                                                        s/ Carlos Murguia
                                                        CARLOS MURGUIA
                                                        United States District Judge




                                                      -2-
